[Cite as State v. Sweeting, 2019-Ohio-1970.]
                 IN THE COURT OF APPEALS
             FIRST APPELLATE DISTRICT OF OHIO
                  HAMILTON COUNTY, OHIO



STATE OF OHIO,                                     :    APPEAL NOS. C-170512
                                                                     C-170513
        Plaintiff-Appellant,                       :    TRIAL NO. B-1700599

  vs.                                              :
                                                          O P I N I O N.
DEIONANDREA SWEETING,                              :

    Defendant-Appellee.                            :




Criminal Appeals From: Hamilton County Court of Common Pleas

Judgments Appealed From Are: Reversed and Cause Remanded in C-170513; Appeal
                             Dismissed in C-170512

Date of Judgment Entry on Appeal: May 22, 2019


Joseph T. Deters, Hamilton County Prosecuting Attorney, and Paula E. Adams,
Assistant Prosecuting Attorney, for Plaintiff-Appellant,

Law Office of Angela Glaser and Angela Glaser, for Defendant-Appellee.
                     OHIO FIRST DISTRICT COURT OF APPEALS



ZAYAS, Judge.
       {¶1}   On February 1, 2000, in Michigan, defendant-appellee Deionandrea

Sweeting was convicted of two counts of criminal sexual misconduct, fourth-degree

misdemeanors. He served three years in prison and was required under Michigan

law to register as a sex offender quarterly for 25 years. He moved to Ohio in 2006.

The Hamilton County Sheriff’s Office classified Sweeting as a sexually-oriented

offender under Ohio’s version of Megan’s Law. After Ohio enacted the Adam Walsh

Act, the Hamilton County sheriff notified Sweeting that he was classified as a Tier III

sex offender and lifetime registrant.

       {¶2}   Sweeting filed a petition to contest reclassification in the Hamilton

County Court of Common Pleas in the case numbered SP-0800428. He also filed in

that case a motion to terminate his registration requirement on the basis that he had

“completed the 10 year registration, and finish[ed] the Sex Offender Program.”

Ultimately, on February 7, 2011, the trial court in the case numbered SP-0800428

entered an order determining that Sweeting was classified as a sexually-oriented

offender under Ohio’s version of Megan’s Law, which required him to register

annually for ten years. The order noted that Sweeting had been released from prison

in Michigan on August 2, 2003, “triggering the period of registration for the

underlying charges of his reporting requirement.” The trial court went on in its

order to find that Sweeting had been incarcerated various times in Ohio, which tolled

the reporting requirement pursuant to former R.C. 2950.07(D), and therefore,

Sweeting was required to register annually “until at least May 7, 2017,” and that any

additional periods of incarceration would toll the reporting requirements.

       {¶3}   On February 3, 2017, in the present case, Sweeting was indicted for

failing to provide periodic verification of his current address on or about December



                                              2
                     OHIO FIRST DISTRICT COURT OF APPEALS



27, 2016. Sweeting filed a motion to dismiss the indictment, arguing that his ten-

year duty to register had expired, which the trial court granted. The trial court also

entered an order captioned “Entry Denying Motion for Credit of Time and Terminate

Registration,” which in the body states that the “motion is well taken, and is herein

GRANTED.” The state has appealed from the order granting the motion to dismiss

the indictment in the appeal numbered C-170513 and from the order on the credit of

time and the termination of the duty to register in the appeal numbered C-170512.

       {¶4}   The state’s first assignment of error alleges that the trial court erred in

granting Sweeting’s motion to dismiss the indictment.           The state argues that

Sweeting already sought and obtained out-of-state registration credit in the case

numbered SP-0800428, and that the trial court in that case correctly applied former

R.C. 2950.07(D)’s tolling provisions and calculated Sweeting’s registration credit.

Further, the state argues that the court’s order in that case required Sweeting to

register “until at least May 7, 2017,” and that since Sweeting was indicted for failing

to register on or about December 27, 2016, the trial court in the present case clearly

erred in dismissing the indictment.

       {¶5}   In the case numbered SP-0800428, Sweeting filed a petition for

reclassification under former R.C. 2950.09(F) and a motion to terminate his

registration requirement pursuant to former R.C. 2950.07(E). In his motion to

terminate his registration requirement, he requested credit for the time he had

registered in Michigan and argued that he had completed his registration

requirement. The court ultimately granted Sweeting’s petition for reclassification,

entering an order classifying him as a sexually-oriented offender. The court’s order

also addressed the credit against his registration period that Sweeting had requested.

The court applied R.C. 2950.07(D) and determined that Sweeting had a duty to

register “once per year, until at least May 7, 2017.” The order also stated, “Any

                                               3
                      OHIO FIRST DISTRICT COURT OF APPEALS



additional periods of incarceration will toll reporting requirements according to

[former R.C.] 2950.07(D).”

       {¶6}   The Ohio Supreme Court has stated, “In our jurisprudence, there is a

firm and longstanding principle that final judgments are meant to be just that—

final.” Ohio Pyro, Inc. v. Ohio Dept. of Commerce, Div. of State Fire Marshal, 115
Ohio St. 3d 375, 2007-Ohio-5024, 875 N.E.2d 550, ¶ 22. Collateral estoppel, also

known as issue preclusion, “precludes the relitigation of an issue that has been

‘actually and necessarily determined in a prior action.’ ” Fort Frye Teachers Assn.,

OEA/NEA v. State Emp. Relations Bd., 102 Ohio St. 3d 283, 2004-Ohio-2947, 809
N.E.2d 1130, ¶ 10, citing Krahn v. Kinney, 43 Ohio St. 3d 103, 107, 538 N.E.2d 1058

(1989), quoting Goodson v. McDonough Power Equip., Inc., 2 Ohio St. 3d 193, 195,

443 N.E.2d 978 (1983).

       {¶7}   The court’s determinations as to the amount of registration credit to

which Sweeting was entitled and the length of his remaining reporting period were

actually litigated and determined in the case numbered SP-0800428 and were valid

and necessary parts of the court’s final judgment in that case. Therefore, Sweeting is

precluded by collateral estoppel from challenging them in the present case.

       {¶8}   Because the court in the case numbered SP-0800428 ordered that

Sweeting’s registration period runs “until at least May 7, 2017,” the trial court in the

present case erred in dismissing the indictment, which alleged that Sweeting had

failed to verify his current address in December of 2016. The first assignment of

error is sustained.

       {¶9}   The state’s second assignment of error alleges, “The trial court erred to

the extent that its ‘entry denying motion for credit of time and terminate registration’

indicates that the motion is granted.” The court’s order states in the caption that the

motion is denied, but states in the body that it is granted. The record shows that the

                                               4
                        OHIO FIRST DISTRICT COURT OF APPEALS



trial court overruled the motion. The court stated, “So your two motions to credit

time, denied. I’m dismissing your case. * * * I’m just dismissing this charge that he’s

got in case number B-1700599. If he still has to register, that’s not – I didn’t order

anything on that. I’m just dismissing this charge. That’s all.” The state is not

aggrieved by the court’s order overruling the motion, and therefore, cannot appeal

from it. See Contract Carriers Assn. v. Pub. Util. Comm. of Ohio, 140 Ohio St. 160,

42 N.E.2d 758 (1942), syllabus (“Appeal lies only on behalf of a party aggrieved by

the final order appealed from.”); Young v. UC Health, West Chester Hosp., LLC,

2016-Ohio-5526, 61 N.E.3d 34, ¶ 17 (1st Dist.). The state’s appeal from the court’s

order overruling the motion must be dismissed.1

        {¶10} In the appeal numbered C-170513, the judgment of the trial court

dismissing the indictment is reversed, and this cause is remanded for further

proceedings consistent with law and this opinion. The appeal numbered C-170512 is

dismissed. We point out that the entry appealed from in C-170512 contains a clerical

error in the body that should be corrected by the trial court.

                                                                         Judgment accordingly.

MOCK, P.J., and BERGERON, J., concur.


Please note:
        The court has recorded its own entry this date.




1We note that the state filed a motion, which this court granted, for leave to appeal from the trial
court’s order “to the extent that the entry grants the defendant’s motion.” A review of the record
shows that the trial court overruled the motion in its entirety. Therefore, the state is not an
aggrieved party and there is no basis on which the state may prosecute an appeal from the court’s
order.

                                                     5